DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2019 have been considered by the examiner and been placed of record in the file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pongratz et al. (US 2013/0200207 A1).

Claim 1. Pongratz et al. disclose an aircraft (read as the base aircraft has at least one surveillance radar unit directed down toward the earth's surface [0028]. FIG. 1-15) comprising: 
a vessel checker configured to identify a suspicious vessel candidate by comparing a marine vessel detected by a marine search radar with a marine vessel transmitting data (read as If ships that do not enable AIS identification or for which there is doubt as to the identity of the AIS identification received are detected by an on-board radar system on the base aircraft, then the base aircraft can fly over the target ship directly at high altitude and can measure a specific height signature using an imaging precision radar altimeter [0041]) with an automatic identification system (read an automatic ship's identification system (AIS), with which it is possible to identify ships on the basis of a transponder code [0039]); 
an image generator configured to generate an image by photographing the suspicious vessel candidate after the aircraft approaches the suspicious vessel candidate in accordance with a route for approaching the suspicious vessel candidate (read as Ships whose activities give rise for concern due to a lack of clarity in the identification or due to their behavior can also be surveilled continuously at short distances by day and night using high-resolution optical sensors provided on board the base aircraft, so that their intentions can be assessed more reliably [0043]); 
an appearance determining unit configured to determine whether the suspicious vessel candidate in the image has an appearance characteristic of a suspicious vessel (read as In a step which goes farther than that, ships that have not been identified as harmless and are entering a defined protection area of the maritime region being monitored [0043]); and 
an information transmitter configured to transmit, to an external apparatus, information indicating that the suspicious vessel candidate has the appearance characteristic of the suspicious vessel (read as the data acquired by the on-board sensors on the aircraft is transmitted to the control station over the data link system for further analysis [0046]) if the suspicious vessel candidate has the appearance characteristic of the suspicious vessel (read as In a step which goes farther than that, ships that have not been identified as harmless and are entering a defined protection area of the maritime region being monitored [0043]).

Claim 3. The aircraft according to Claim 1, Pongratz et al. disclose, 
wherein a determination criterion of the appearance determining unit is adjusted on a basis of an identification result that is obtained by the external apparatus and indicates whether the suspicious vessel candidate is the suspicious vessel (read as the ground stations have analysis systems on which corresponding computer programs are run, analyzing the data received from the aircraft via the data links and picked up by their sensors [0052]. The analysis performed by the ground station must be used to further identify the suspicious vessel.).

Claim 5. The aircraft according to Claim 1, Pongratz et al. disclose, 
further comprising: 
a behavior determining unit configured to determine whether the suspicious vessel candidate has a behavioral characteristic of the suspicious vessel on a basis of a course of the suspicious vessel candidate (read as In a step which goes farther than that, ships that have not been identified as harmless and are entering a defined protection area of the maritime region being monitored [0043]).

Claim 6. The aircraft according to Claim 2, Pongratz et al. disclose, 
further comprising: 
a behavior determining unit configured to determine whether the suspicious vessel candidate has a behavioral characteristic of the suspicious vessel on a basis of a course of the suspicious vessel candidate (read as In a step which goes farther than that, ships that have not been identified as harmless and are entering a defined protection area of the maritime region being monitored [0043]).

Claim 7. The aircraft according to Claim 3, Pongratz et al. disclose, 
further comprising: 
a behavior determining unit configured to determine whether the suspicious vessel candidate has a behavioral characteristic of the suspicious vessel on a basis of a course of the suspicious vessel candidate (read as In a step which goes farther than that, ships that have not been identified as harmless and are entering a defined protection area of the maritime region being monitored [0043]).

Claim 8. The aircraft according to Claim 4, Pongratz et al. disclose, 
further comprising: 
a behavior determining unit configured to determine whether the suspicious vessel candidate has a behavioral characteristic of the suspicious vessel on a basis of a course of the suspicious vessel candidate (read as In a step which goes farther than that, ships that have not been identified as harmless and are entering a defined protection area of the maritime region being monitored [0043]).

Claim 9. Pongratz et al. disclose an aircraft comprising circuitry (read as the base aircraft has at least one surveillance radar unit directed down toward the earth's surface [0028]. FIG. 1-15)  configured to identify a suspicious vessel candidate by comparing a marine vessel detected by a marine search radar with a marine vessel transmitting data (read as If ships that do not enable AIS identification or for which there is doubt as to the identity of the AIS identification received are detected by an on-board radar system on the base aircraft, then the base aircraft can fly over the target ship directly at high altitude and can measure a specific height signature using an imaging precision radar altimeter [0041]) with an automatic identification system (read an automatic ship's identification system (AIS), with which it is possible to identify ships on the basis of a transponder code [0039]), 
generate an image by photographing the suspicious vessel candidate after the aircraft approaches the suspicious vessel candidate in accordance with a route for approaching the suspicious vessel candidate (read as If ships that do not enable AIS identification or for which there is doubt as to the identity of the AIS identification received are detected by an on-board radar system on the base aircraft, then the base aircraft can fly over the target ship directly at high altitude and can measure a specific height signature using an imaging precision radar altimeter [0041]), 
determine whether the suspicious vessel candidate in the image has an appearance characteristic of a suspicious vessel (read as then the base aircraft can fly over the target ship directly at high altitude and can measure a specific height signature using an imaging precision radar altimeter [0041]), and 
transmit, to an external apparatus, information indicating that the suspicious vessel candidate (read as the data acquired by the on-board sensors on the aircraft is transmitted to the control station over the data link system for further analysis [0046]) has the appearance characteristic of the suspicious vessel if the suspicious vessel candidate has the appearance characteristic of the suspicious vessel (read as then the base aircraft can fly over the target ship directly at high altitude and can measure a specific height signature using an imaging precision radar altimeter [0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pongratz et al. (US 2013/0200207 A1).

Claim 2. The aircraft according to Claim 1, Pongratz et al. disclose, 
wherein the route for approaching the suspicious vessel candidate includes a route on which the aircraft consumes a lowest amount fuel for approaching the suspicious vessel candidate and a route on which the aircraft flies in a circle above the suspicious vessel candidate after the aircraft approaches the suspicious vessel candidate (read as the base aircraft can fly over the target ship directly at high altitude and can measure a specific height signature using an imaging precision radar altimeter [0041].).
The aircraft approaches the vessel to accurately identify the vessel of interest. The aircraft can be guided to approach the vessel in different ways depending of the situation. 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Pongratz et al. in order to guide the aircraft when approaching  a vessel in a desired way.

Claim 4. The aircraft according to Claim 2, Pongratz et al. disclose, 
wherein a determination criterion of the appearance determining unit is adjusted on a basis of an identification result that is obtained by the external apparatus and indicates whether the suspicious vessel candidate is the suspicious vessel (read as  in the future, all ships that carry their own AIS transponder can be queried for their ship passage data by means of the flying AIS base stations, which can cover a large area (distances up to 500 km) in the surveilled area. This data may be sent from the base aircraft to the ground control station for comparison with the data link, embodied as a broadband data link, and the control station then relays this data further to central AIS office. Movement profiles (tracking files) can also be created for ships at sea in this way, so it is possible to ascertain whether a ship has departed from its planned route, which might infer a hijacking by pirates [0053]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646